Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 1 of 13 Page ID #:204




    1       CENTER FOR DISABILITY ACCESS
            Chris Carson, Esq., SBN 280048
    2       Raymond Ballister, Jr., Esq., SBN 111282
            Phyl Grace, Esq., SBN 171771
    3       Dennis Price, Esq., SBN 279082
            8033 Linda Vista Rd, Suite 200
    4       San Diego, CA 92111
            (858) 375-7385; (888) 422-5191 fax
    5       phylg@potterhandy.com
    6       Attorneys for Plaintiff
    7
            NICK S. PUJJI (Bar No. 259571)
    8       nick.pujji@dentons.com
            KAREN LUONG (Bar No. 246809)
    9       karen.luong@dentons.com
            CAROL YUR (BAR NO. 290145)
   10       carol.yur@dentons.com
            DENTONS US LLP
   11       601 South Figueroa Street, Suite 2500
            Los Angeles, California 90017
   12       Telephone: (213) 623-9300
   13       Facsimile: (213) 623-9924
            Attorney for Defendants/Third-Party Plaintiffs
   14       Brenda Sue Getty and Richard A. Getty
   15
   16                              UNITED STATES DISTRICT COURT
   17                             CENTRAL DISTRICT OF CALIFORNIA

   18                                                  Case No 2:18-cv-09321-MWF-JDE
              NEHEMIAH KONG,
   19
                                  Plaintiff,           Joint Rule 26(f) Report
   20
                        v.                             Date: December 16, 2019
   21
                                                       Time: 11:00 a.m.
   22         BRENDA SUE GETTY, an
              individual and representative
   23         capacity as trustee of the Richard
              J. Getty Living Trust Agreement;         Honorable Judge Michael W.
   24         RICHARD A. GETTY, an                     Fitzgerald
              individual and representative
   25         capacity as trustee of the Richard
              J. Getty Living Trust Agreement;
   26         and DOES 1-10,
   27
   28
                                  Defendants.

                                                   1

        Joint Report of Counsel                                      2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 2 of 13 Page ID #:205




    1
              BRENDA SUE GETTY, an
    2         individual and representative
              capacity as trustee of the Richard
    3         J. Getty Living Trust Agreement;
              RICHARD A. GETTY, an
    4         individual and representative
    5         capacity as trustee of the Richard
              J. Getty Living Trust Agreement,
    6
    7                   Third-Party Plaintiffs,
    8
    9                   v.
   10
   11         PAVE WEST INC.,
   12
   13                   Third-Party Defendant.
   14
   15
   16
   17
                    Pursuant to Rule 26 of the Federal Rules of Civil Procedure and the
   18
        Order entered on November 15, 2019, the parties hereby submit the
   19
        following Joint Rule 26(f) Report.
   20
   21
              a)        Statement of the Case
   22
   23                   Plaintiff: Nehemiah Kong is a paraplegic who suffers from Polio. He

   24         uses a wheelchair for mobility. He has a specially equipped van with a ramp

   25         that deploys out of the passenger side of his van. Defendants Brenda Sue

   26         Getty and Richard A. Getty, in individual and representative capacity as

   27         trustee of the Richard J. Getty Living Trust Agreement, own the real

   28         property located at or about 1619 E. Los Angeles Avenue, Simi Valley,

                                                    2

        Joint Report of Counsel                                       2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 3 of 13 Page ID #:206




    1         California. Plaintiff went to the property to shop at Garcia Bakery
    2         Panaderia.
    3                   Even though there were parking spaces marked and reserved for
    4         persons with disabilities, there were no van-accessible parking spaces. The
    5         parking space that was ostensibly reserved for persons who drive vans had
    6         inaccessible slopes in the parking space. There was a curb ramp running
    7         into the access aisle that caused slopes greater than 2.1%. Two additional
    8         parking stalls marked and reserved for persons with disabilities were not
    9         designed for vans. One of the parking stalls measured 122 inches in width
   10         while the access aisle measured about 60 inches in width. The second
   11         parking stall measured 120 inches in width while the access aisle measured
   12         70 inches in width. This is not van accessible. Separately, there was a
   13         parking lot in the rear of the building. None of the parking spaces in that lot
   14         had parking spaces marked and reserved for persons with disabilities. Even
   15         though the plaintiff did not personally confront the barrier, the walkway
   16         leading to the entrance of Garcia Bakery Panaderia has cross slopes of as
   17         much as 4.1%. This is inaccessible to plaintiff.
   18                   The defendant’s failure to provide for level van-accessible parking
   19         space, lack of accessible parking space in the rear parking lot and
   20         inaccessible path of travel at the Garcia Bakery Panaderia is discriminatory
   21         against the plaintiff. Defendant violates Plaintiff’s rights under the
   22         American with Disabilities Act and the Unruh Civil Rights Act, and
   23         therefore, he seeks injunctive relief and the statutory minimum damage
   24         award.
   25                   Defendant: Mr. and Mrs. Getty deny that they have engaged in any
   26         wrongdoing or are liable to Kong for any amount.
   27                   Brenda and Richard Getty are trustees of the Richard J. Getty Living
   28         Trust. On or about February 27, 2018, Mr. Getty on behalf of the Richard
                                                    3

        Joint Report of Counsel                                        2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 4 of 13 Page ID #:207




    1         J. Getty Living Trust and Pave West Inc. entered into a written contract (the
    2         “One-Time Project Agreement”) whereby Pave West agreed to remove and
    3         replace damaged asphalt, re-grade and compact existing sub-grade, pave-
    4         back removed asphalt, restripe the parking lot, and install speed bumps in
    5         compliance with all applicable federal, state and local laws and regulations.
    6                   Thus, to the extent that Mr. and Mrs. Getty are held liable to Kong, it
    7         is only by reason of Pave West’s negligent and wrongful performance of its
    8         obligations reflected in the One-Time Project Agreement. Mr. and Mrs.
    9         Getty believe Pave West should indemnify them and/or reimburse them in
   10         the amount of any judgment as well as any and all other damages, costs,
   11         attorneys’ fees, expenses or payments of any kind which Mr. and Mrs. Getty
   12         are obligated to make or incur as a result of the Pave West’s negligent and
   13         wrongful performance of the One-Time Project Agreement.
   14                   On August 1, 2019, the Clerk of the Court entered default against
   15         Pave West. (ECF No. 36).
   16
   17         b)        Subject Matter Jurisdiction
   18
                        This Court has subject matter jurisdiction over this action pursuant
   19
              to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for alleged violations of the
   20
              Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
   21
                        This court has supplemental jurisdiction over the claims brought
   22
              under the Unruh Act pursuant to 28 U.S.C. § 1367(a) as the claims arise
   23
              from the same incident.
   24
                        Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   25
              founded on the fact that the real property which is the subject of this action
   26
              is located in this district and that Plaintiff's cause of action arose in this
   27
              district.
   28

                                                     4

        Joint Report of Counsel                                          2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 5 of 13 Page ID #:208




    1         c)        Legal Issues
    2
                        Plaintiff: The principal legal issues are: (1) Whether Defendants’
    3
              facilities meets the minimum standards of the ADA; state disability laws
    4
              and other codes; (2) whether the defendants are responsible under the law
    5
              to remove barriers; (3) whether the plaintiff has standing to seek either
    6
              damages or injunctive relief; (4) whether the barriers are readily achievable
    7
              to remove; and (5) the nature and extent of damages, if any.
    8
                        Defendants: Deny violating the ADA, state disability laws, and other
    9
              codes in any way. The principal legal issues for the third-party complaint
   10
              are: (1) whether the third-party defendant breached its contract with Mr.
   11
              Getty on behalf of the Richard J. Getty Living Trust under the One Time
   12
              Project Agreement and that the third-party plaintiffs are entitled to
   13
              contractual indemnity against the third-party defendant, and (2) the nature
   14
              and extent of damages, costs, expenses, and attorneys’ fees.
   15
   16
              d)        Parties, Evidence, etc.
   17
   18
                        Plaintiff: Other than the plaintiff himself, the only “witness” would

   19
              be Evens Louis, investigator for plaintiff’s counsel who took photographs

   20
              of the subject property following complaint from the plaintiff and as part of

   21
              the pre-filing process. The only documents that the plaintiff has would be

   22
              photographs taken by Evens Louis.

   23
                        Defendants: Defendants and third-party defendant, Pave West.

   24
              e)        Damages
   25
   26                   Plaintiff: claims injunctive relief, attorney fees and Damages under
   27         the Unruh Civil Rights Act which provides for actual damages and a
   28         statutory minimum of $4,000 per violation.

                                                    5

        Joint Report of Counsel                                         2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 6 of 13 Page ID #:209




    1                   Defendants: indemnification and/or reimbursement from Pave
    2         West in the amount of any judgment as well as any and all other damages,
    3         costs, attorneys’ fees, expenses or payments of any kind which Mr. and
    4         Mrs. Getty are obligated to make or incur as a result of the Pave West’s
    5         negligent and wrongful performance of the One-Time Project Agreement..
    6
    7         f)        Insurance
    8
                        None.
    9
   10
              g)        Motions
   11
   12
                        Plaintiff: does not believe it likely that he will seek to add other

   13
              parties or seek transfer of venue. Plaintiff intends to conduct an expert led

   14
              site inspection to identify each barrier that would affect his type of

   15
              disability and, then, amend the complaint to ensure that the ADA claim

   16
              reflects his intention to have all unlawful barrier removed or remediated.

   17
              This is the two-step process permitted and required by Doran v. 7-Eleven

   18
              Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier 1 Imports (US)

   19
              Inc., 631 F.3d 939 (9th Cir. 2011).

   20
                        Defendants: do not expect to file any motions seeking to add other

   21
              parties or claims or transfer of venue at this time. Defendants anticipate

   22
              filing a Notice and Application for Default Judgment against Pave West.

   23
              h)        Manual for Complex Litigation
   24
   25                   This case is not complex. There is no need for reference to the
   26         procedures set forth in the Manual for Complex Litigation.
   27
   28   //

                                                    6

        Joint Report of Counsel                                        2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 7 of 13 Page ID #:210




    1         i)        Status of Discovery
    2
                        Plaintiff: intends to propound a set of Interrogatories, Requests for
    3
              Admission and Requests for Production of Documents; to take the
    4
              deposition of the Defendants and to conduct an expert site inspection.
    5
                        Defendants: intend to propound a set of Interrogatories, Requests
    6
              for Admission and Requests for Production of Document and to take the
    7
              deposition of the Plaintiff.
    8
    9
              j)        Discovery Plan
   10
   11                      1. Disclosures
   12                      The Parties do not seek any changes to the form or requirements
   13                   for initial disclosures. Plaintiff has served initial disclosures on or
   14                   about May 1, 2019. Defendant anticipates that Initial Disclosure
   15                   shall be served by December 31, 2019.
   16
   17                      2. Discovery Subjects
   18                      Plaintiff intends to seek discovery related to: (1) the ownership
   19                   and operation of the business; (2) lack of level van-accessible parking
   20                   space, lack of accessible parking space in the rear parking lot and
   21                   inaccessible path of travel at the Garcia Bakery Panaderia; (3)
   22                   changes or modifications to the property; (4) the feasibility of
   23                   providing access to persons with disabilities.
   24                      Defendants: intend to seek discovery related to: (1) Plaintiff’s
   25                   condition; (2) Plaintiff’s patronage of the Garcia Bakery Panaderia;
   26                   and (3) Plaintiff’s patronage of similar facilities.
   27
   28

                                                       7

        Joint Report of Counsel                                            2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 8 of 13 Page ID #:211




    1                      The parties do not propose to conduct discovery in phases. The
    2                   parties consent to receive by e-mail all discovery responses that are
    3                   capable to be received via electronic means. The parties propose a
    4                   discovery cut-off date of October 26, 2020.
    5
    6                      3. Changes in Limitations on Discovery
    7                      The Parties request that rule FRCP 33(a)(1) limits be increased to
    8                   45 for both parties. The Parties otherwise requests no deviation from
    9                   the Federal and Local Rules.
   10
   11
              k)        Discovery cut-off
   12
                        The Parties propose a final discovery completion date for non-expert
   13
              discovery of September 28, 2020. Plaintiff proposes that experts be
   14
              designated per FRCP Rule 26 (a)(2) by October 12, 2020, and expert
   15
              witness depositions be completed by October 26, 2020.
   16
   17
              l)        Expert Discovery
   18
   19                   The Parties propose an Initial disclosure of Expert Witnesses date of
   20         September 14, 2020, and a Rebuttal Disclosure of Expert Witnesses and
   21         Report of October 12, 2020. The date for Expert discovery cut-off is
   22         proposed to be October 26, 2020.
   23
   24         m)        Dispositive Motions
   25
                        Plaintiff: anticipates filing a motion for partial summary judgment
   26
              on the issue of duty and liability under the ADA and the Unruh Civil Rights
   27
              Act. This will happen after the necessary depositions are taken in this case.
   28

                                                       8

        Joint Report of Counsel                                         2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 9 of 13 Page ID #:212




    1                   Defendants: at close of discovery anticipate filing a motion for
    2         summary judgment that as a matter of law, defendants did not violate the
    3         ADA and Unruh Civil Rights Act.
    4
    5
              n)        Settlement
    6
                        The matter between Plaintiff and Defendants reached a settlement
    7
              in principle and Plaintiff submitted a notice of settlement to this Court on
    8
              October 8, 2019. Despite multiple efforts, the parties could not agree on
    9
              the details of the settlement agreement. Thereafter, Plaintiff moved to
   10
              have this case reopened.
   11
                        The matter between Third-Party Plaintiffs Brenda Sue Getty and
   12
              Richard A. Getty and Third-Party Defendant Pave West is still ongoing.
   13
   14
              o)        Trial Estimate
   15
   16                   Plaintiff: has requested a bench trial and plaintiff anticipates a 2-3
   17         day trial.
   18                   Defendants: anticipate a 2-3 day bench trial with respect to
   19         Plaintiff’s case. Defendants requested a jury trial with respect to their
   20         third-party complaint against Pave West, Inc. At this time, Defendant
   21         anticipates a 3-4 day jury trial with respect to the third-party complaint.
   22
   23         p)        Trial Counsel

   24                   Trial counsel for the Plaintiff is Dennis Price.
   25                   Trial counsel for Defendants are Nick Pujji and Carol Yur.
   26
   27
   28   //

                                                      9

        Joint Report of Counsel                                            2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 10 of 13 Page ID #:213




    1         q)        Independent Expert or Master
    2
                        The parties find this is not a case where the Court needs to appoint a
    3
              master pursuant to Rule 53 or an independent scientific expert.
    4
    5
              r)        Timetable
    6
    7                   Appended as Exhibit A.
    8
    9         s)        Other Issues

   10                   There are no other issues affecting the status or management of the
   11         case and the parties have no proposals concerning severance, bifurcation
   12         or other ordering of proof.
   13
   14
        Dated: December 2, 2019                      CENTER FOR DISABILITY ACCESS
   15
   16
   17
   18                                                 By: /s/Dennis Price
                                                      Dennis Price
   19
                                                      Attorney for Plaintiff
   20
   21
   22    Dated: December 2, 2019                       DENTONS US LLP
   23
                                                       By: /s/ Nick S. Pujji
   24                                                      Nick S. Pujji
   25
                                                       Attorney for Defendants/Third-
   26                                                  Party Plaintiffs BRENDA SUE
                                                       GETTY and RICHARD A. GETTY
   27
   28

                                                    10

        Joint Report of Counsel                                           2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 11 of 13 Page ID #:214




    1                             SIGNATURE ATTESTATION
    2   Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
    3   listed, and on whose behalf the filing is submitted, concur in this document’s
    4
        content and have authorized the filing of this document with the use of their
    5
        electronic signature.
    6
    7
    8
    9   Dated: December 2, 2019                 CENTER FOR DISABILITY ACCESS
   10
   11
   12
                                                By: /s/Dennis Price
   13
                                                Dennis Price
   14                                           Attorney for Plaintiff
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               11

        Joint Report of Counsel                                     2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 12 of 13 Page ID #:215




    1                                          EXHIBIT A
    2
                                                                                               Court
    3      Matter                                                      Parties Request         Order
    4                                                                  Court Trial, 2-3 days
    5                                                                  4/6/2021 for matter
                                                                       between Plaintiff and
    6
                                                                       Defendants;
    7
    8                                                                  Jury Trial 3-4 days
                                                                       4/13/2021 for matter
    9                                                                  between Third-Party
   10      [ ] Jury Trial or [ ] Court Trial: (Tuesday at 8:30 a.m.)   Plaintiffs and Third-
   11      Duration Estimate: ____ Days                                Party Defendants.
           Final Pretrial Conference [LR 16] and Hearing on
   12      Motions In Limine
   13      (Monday at 11:00 a.m.-- three (3) weeks before trial
   14      date)
           Motions In Limine must be filed three (3) weeks
   15      before this date; oppositions are due two (2) weeks
   16      before this date; no reply briefs.                          3/15/2021
   17                                                        Weeks
                                                             Before                            Court
   18
           Event                                             Trial     Plaintiff(s) Date       Order
   19      Last Date to Hear Motion to Amend
   20      Pleadings /Add Parties                                      7/27/2020
           Non-Expert Discovery Cut-Off (at least 4
   21
           weeks before last date to hear motions)           18        9/28/2020
   22      Expert Disclosure (Initial)                                 9/14/2020
   23      Expert Disclosure (Rebuttal)                                10/12/2020
           Expert Discovery Cut−Off                          14        10/26/2020
   24
           Last Date to Hear Motions (Monday at
   25      10:00 a.m.)                                       14        12/28/2020
   26      Last Date to Conduct Settlement
           Conference                                        12        1/11/2021
   27
           For Jury Trial                                    6         --
   28

                                                    12

        Joint Report of Counsel                                            2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
Case 2:18-cv-09321-MWF-JDE Document 48 Filed 12/02/19 Page 13 of 13 Page ID #:216




    1        File Memorandum of Contentions of
    2         Fact and Law, LR 16-4
            File Exhibit and Witness Lists, LR 16-
    3         5.6
    4       File Status Report Regarding
    5         Settlement
            File Motions In Limine
    6      For Jury Trial
    7       Lodge Pretrial Conference Order, LR
    8         16-7
            File Agreed Set of Jury Instructions and
    9         Verdict Forms
   10       File Statement Regarding Disputed
   11         Instructions, Verdicts, etc.
            File Oppositions to Motions In Limine      5   --
   12      For Court Trial
   13       Lodge Findings of Fact and
              Conclusions of Law,
   14
            LR 52, and Summaries of Direct
   15         Testimony                                 3   3/15/2021
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                13

        Joint Report of Counsel                                  2:18-cv-09321-MWF-JDE

        110763833\V-1

        US_Active\113746726\V-1
